Case 1:17-cv-00045-CMA-KLM Document 140 Filed 09/29/18 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


   Civil Action No. 17-cv-00045-CMA-KLM

   STEPHANIE LOPEZ,

           Plaintiff,

   v.

   CARL EDWARDS and
   CASPER TRAILER SALES, INC.,

           Defendants.


                                         FINAL JUDGMENT


           In accordance with the orders filed during the pendency of this case, and

   pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

           This action was tried before a jury of nine duly sworn to try the issues herein with

   United States District Judge Christine M. Arguello presiding, and the jury has rendered

   its verdicts. It is

           ORDERED that Judgment enters in favor of the Plaintiff Stephanie Lopez and

   against Defendants Carl Edwards and Casper Trailer Sales, Inc. in the amount of

   $833.75 for uncompensated minimum wages and $45.00 for uncompensated overtime

   wages for a total of $878.75. It is

           FURTHER ORDERED that Plaintiff shall have her costs by the filing of a Bill of

   Costs with the Clerk of this Court within fourteen (14) days of entry of judgment, and

   pursuant to the procedures set forth in Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR

   54.1. It is
Case 1:17-cv-00045-CMA-KLM Document 140 Filed 09/29/18 USDC Colorado Page 2 of 2




         FURTHER ORDERED that post judgment interest shall accrue at the legal rate

   of 2.58% from the date of the entry of this judgment.




           DATED: September 29, 2018



                                                   FOR THE COURT:
                                                   JEFFREY P. COLWELL, CLERK


                                              By: s/   S. West
                                                       S. West
                                                       Deputy Clerk



   APPROVED BY THE COURT:



   CHRISTINE M. ARGUELLO
   United States District Judge
